Loretta H. Rush, Chief Justice of Indiana
This case is before the Court on the appellant's petition to transfer jurisdiction filed pursuant to Indiana Appellate Rules 56(B) and 57. After the Court of Appeals issued its memorandum decision, Mockbee v. State, No. 15A01-1703-CR-483, 2017 WL 5352718 (Nov. 14, 2017), this Court handed down Johnson v. State, 87 N.E.3d 471 (Ind. 2017), and Calvin v. State, 87 N.E.3d 474 (Ind. 2017). The parties have cited Johnson and Calvin in their transfer briefs.
Accordingly, the Court GRANTS transfer, VACATES the Court of Appeals opinion, and REMANDS this appeal to the Court of Appeals to reconsider in light of Johnson and Calvin.
All Justices concur.